DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1 – 13, 15, 16, 22 and 23 are cancelled.  Claims 14 and 21 are currently amended.  Claims 17 – 19 and 24 - 27 were previously presented.  Claims 29 – 33 are withdrawn; (cancelled – due to an allowance).  Claims 34 and 35 are new.  Claims 14, 17 – 21, 24 – 27, 34 and 35.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee.  The claims have been amended as follows (only to cancel withdrawn Claims 29 - 33):
1.-13. (Canceled)  
14. (Currently Amended) A method comprising: 
receiving, by a processing device at a digital rights management control computer, digital content from a server; 
retrieving 
encrypting, by the processing device, the digital content using a unique digital content key; 
encrypting, by the processing device, the unique digital content key using the second key; 
sending, from the processing device, to a user device the encrypted digital content and the encrypted unique digital content key; and receiving an indication at the processing device from the user device that encrypted digital content is not complete[[;]], and, in response to receiving the indication, sending 
15. (Canceled)  
16. (Canceled)  
17. (Previously Presented) The method of claim 14, further comprising receiving, at the processing device, a first encrypted unique digital content key.  
18. (Previously Presented) The method of claim 14, further comprising receiving, at the processing device, a second encrypted unique digital content key.  
19. (Previously Presented) The method of claim 18, further comprising decrypting, by the processing device, the second encrypted unique digital content key and saving the decrypted second encrypted unique digital content key at the digital rights management control.  

21. (Currently Amended) A system comprising: a user device; a digital rights management control computer; and a processing device at the digital rights management control computer communicatively connected to the user device, wherein the processing device executes programmed instructions to perform operations including: receiving digital content from a server; retrieve encrypt the digital content using a unique digital content key; encrypt the unique digital content key using the second key, send to a user device the encrypted digital content and the encrypted unique digital content key; and receive an indication at the processing device from the user device that not complete[[;]], and, in response to receiving the indication, provide an error indication.  
22. (Canceled)  
23. (Canceled)  
24. (Previously Presented) The system of claim 21, wherein the processing device further performs operations including receiving at the processing device a first encrypted unique digital content key.  

26. (Previously Presented) The system of claim 25, wherein the processing device further performs operations including decrypting the second encrypted unique digital content key and saving the decrypted second encrypted unique digital content key at the digital rights management control computer as the second key.  
27. (Previously Presented) The system of claim 21, wherein the processing device is further configured to present the received digital content at the user device if the received digital content is complete.  
28. - 33. (Cancelled) 
34. (New) The method of claim 14, wherein the unique digital content key comprises a random number and an identification string.  
35. (New) The system of claim 21, wherein the unique digital content key comprises a random number and an identification string.   
Allowable Subject Matter
4.	The following is an Examiner’s statement of reasons for allowance:  claims previously rejected under 35 USC 101, rejection is withdrawn in light of claim amendments.  The amendments, not limited to “receiving an indication at the processing device from the user device that the received encrypted digital content is not complete, and, in response to receiving the indication, a complete copy of the digital content or providing an error indication”, integrate any previous abstract idea into a practical application.

understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
	Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art.  The cited prior art; however, does not anticipate or render
obvious, alone or in combination the claimed invention, as amended and/or recited; for example “receiving an indication at the processing device from the user device that the received encrypted digital content is not complete, and, in response to receiving the indication, a complete copy of the digital content or providing an error indication”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             

/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685